Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
The errors assigned in this case are :—■
1st. In directing the jury to find a special verdict.
2d. That no verdict was rendered upon the issue presented by the pleadings.
3d. The refusal to grant a new trial.
These points are not well taken.
The Practice Act confers express authority upon the courts below to direct a special verdict, and in many cases the practice is a beneficial one, simplifying the issues, and bringing the true questions in dispute directly to the mind and comprehension of the jury. In this case the jury found the only issues involved in the controversy, and the plaintiff appears to be concluded by his declaration on the trial, “ that if the hops were merchantable when they left Hew York, he made no claim.”
The application for a new trial, on the ground of newly discovered evidence, does not state sufficient facts to warrant a new trial, and is fully controverted by the counterstatement of Byckman.
Judgment affirmed.